699 N.W.2d 305 (2005)
Costa
v.
Community Emergency Medical Services, Inc.
Nos. 127334. 127335.
Supreme Court of Michigan.
July 22, 2005.
SC: 127334, 127335, COA: 247983, 248104.
On order of the Court, the application for leave to appeal the September 21, 2004 judgment of the Court of Appeals and the application for leave to appeal as cross-appellants are considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or cross-application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument: (1) whether among the remedies against a party who fails to file an affidavit of meritorious defense, as required by MCL 600.2912e, is a default, and under what circumstances, if any, is such a remedy mandatory; and (2) the effect, if any, that reliance on the defense of governmental immunity has on the obligation to file an affidavit of meritorious defense under MCL 600.2912e. The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting mere restatement of arguments made in application papers.